Citation Nr: 1642732	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  10-46 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office.  These matters were remanded by the Board in September 2014.

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

While new evidence has been added to the claims file since the last adjudication    by the Agency of Original Jurisdiction (AOJ), in August 2016 the Veteran's representative waived initial review of the evidence by the AOJ; accordingly,       the Board may proceed with adjudication of the claims on appeal. 

The issue of entitlement to service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD resulted in, at most, impairment most nearly approximating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2.  A hearing loss disability was not shown in or within one year of service and the most probative evidence indicates the Veteran's current hearing loss disability is not related to his active service.


CONCLUSIONS OF LAW

1.  Throughout the period on appeal, the criteria for a disability rating in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to service connection for bilateral hearing loss     have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.326(a) (2015).  The duty to notify with respect to the Veteran's hearing loss claim was satisfied by a May 2008 letter.  The Veteran's claim for an increased disability rating for PTSD stems from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In addition, the Board finds that the duty to assist a claimant has been satisfied with respect to the claims decided herein.  The Veteran's service treatment records are  of record, as are various post-service medical records and VA examination reports.  While a request was made for records associated with the Veteran's claim for disability benefits from the Social Security Administration, a response was received that such records are unavailable, and the Veteran was so notified.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that the actions requested in the prior remand with respect to the claims decided herein have been undertaken.  Specifically, the AOJ obtained additional VA examinations and issued a supplemental statement of the case.  The September 2014 remand also directed the AOJ to ask the Veteran to provide the names of any treatment providers who have treated him for PTSD or hearing loss.  The AOJ solicited this information, but the Veteran did not respond or provide         a release for any records; nonetheless VA treatment records were obtained.  Accordingly, the Board finds that there has been substantial compliance with        the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the claims file, the Board finds that all necessary development has been accomplished, and there has been no allegation that there   are any deficiencies in the notice or assistance provided in this case.  See Scott          v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically  on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      A.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.   § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. 
§ 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the Veteran has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD is currently rated as 30 percent disabling throughout the pendency of the appeal under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders (Rating Formula).  38 C.F.R. § 4.130.

Under the Rating Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A higher 50 percent rating is warranted for occupational and social impairment     with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once   a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia)    or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  The Rating does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Furthermore, the Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM.  In this case, however, the DSM-IV was in use at the time the medical entries of record were made. Thus, any GAF scores assigned remain relevant for consideration in this appeal.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as   to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most,       or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

After review of the evidence of record, the Board finds that a higher evaluation for PTSD is not warranted.

During the pendency of the appeal, the medical evidence of record reflects that the Veteran's PTSD was manifested primarily by symptoms that included irritability, anger outbursts, sleep disturbances, depressed mood, hypervigilance, and intrusive thoughts.

The Veteran first underwent a VA examination in connection with his claim in June 2009.  The examiner assigned a GAF score of 60, and noted that the Veteran attended treatment every three months.  The examiner reported that the Veteran was active with The American Legion, and attended activities and ceremonies associated with the organization.  The Veteran was also noted to attend church and to have good relations with his neighbors.  The examiner stated that the Veteran's remote, recent, and immediate memory were mildly impaired, and that he had recurrent and intrusive distressing recollections and dreams.  The Veteran made efforts to avoid thoughts or feelings associated with his trauma, and had feelings of detachment or estrangement from others.  Furthermore, he reported difficulty falling or staying asleep.  The Veteran asserted that he had dreams about military service three to four times           per week along with daily recollections, although they did not cause panic or high anxiety and he was normally able to distract his thoughts with activities of daily living.  The examiner noted that the Veteran did not avoid trigger stimuli or experience emotional numbing.  Additionally, the examiner reported that the    Veteran was clean and casually dressed, with unremarkable speech and psychomotor activities.  He was cooperative and displayed an appropriate affect and good mood with intact attention.  

The examiner noted that the Veteran's thought process and content were unremarkable, with no delusions, hallucinations, inappropriate behavior, panic attacks, or obsessive behavior.  The Veteran had good impulse control and the ability to maintain minimum personal hygiene.  While the Veteran indicated that he had not worked since 1998, he reported that he stopped because he was physically unable.  Ultimately, the examiner opined that the Veteran's PTSD resulted in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory function.  

The Veteran again underwent a VA examination in December 2015.  The examiner opined that the Veteran no longer met the full criteria for a diagnosis of PTSD, and that his symptoms did not result in significant impairment in occupational or social functions, but rather impairment only due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The Veteran reported experiencing a depressed mood of mild to moderate severity "about half the time."  He further reported frequent, mild recurrent intrusive distressing memories, and moderately severe distressing dreams once or twice a month.  The examiner noted a depressed mood and anxiety with hypervigilance and an exaggerated startle response.  The examiner found no evidence of remote memory impairment, mania, hypomania, psychosis, or suicidal or homicidal ideation.  The Veteran stated that he had good relationships with his daughters and enjoyed visiting with them as well as going fishing and watching television.  He also reported having three or four close friends whom he could confide in.  

Throughout the period on appeal, VA treatment records reflect similar symptoms to those noted upon VA examination.  GAF scores were assigned ranging from 52 to 60, reflecting moderate symptoms.  Throughout, the Veteran reported experiencing sleep disturbances, including nightmares, and intrusive memories from Vietnam, including memories of a friend who died.  In the course of VA treatment in April 2008, the Veteran stated that he felt jumpy at times due to loud noises, but that it did not interfere with his daily life or activities and he did not express feelings of avoidance.  In January 2009 the Veteran reported feelings of regret and guilt for mistakes and bad choices he made after he returned from service in Vietnam.  In July 2010, the Veteran reported negative thoughts, but stated that he tried to stop them by engaging in a relaxing or diversionary activity.  The Veteran frequently stated that his motivation and energy levels were low, but that he was able to   spend time with his family.  He described hypervigilance, especially when    driving.  Throughout the pendency of the appeal, the Veteran was noted to         have mild trouble with memory at times, although an August 2015 treatment   record reflects that objective memory testing was normal and suggests the problem could be due to impaired concentration.  In April 2008, the Veteran was noted to experience passive suicidal ideation and in November 2010 was reported to have passive ideas of death, but otherwise records are explicitly negative for suicidal or homicidal ideation or thoughts of self-harm.

The Veteran also submitted statements from a friend and his sister in April and May 2009.  Both reported that the Veteran demonstrated mood swings and a temper. The Veteran's sister stated that since the Veteran returned from Vietnam he seemed mad at everything and depressed.  The Veteran's friend stated that the Veteran was mean to people he knew and did not seem to care about anything.  During his April 2014 hearing, the Veteran testified that he was anxious a lot and tried to stay out of trouble.  He reported that he had a depressed mood and infrequent panic attacks, and that he would probably have difficulty following complex commands.  He asserted that he had difficulty maintaining effective social relationships, although  he had friends that he saw "once in a while."

Upon review, the Board finds that during the entire period on appeal the Veteran's PTSD most closely approximates the currently-assigned 30 percent rating.  In     that regard, the Veteran did not demonstrate the symptoms associated with higher ratings during the time period, nor did he demonstrate other symptoms of similar severity, frequency, and duration.  The symptoms most frequently reported by the Veteran include sleep impairment, depressed mood, anxiety, and mild memory loss, all of which are contemplated by the 30 percent rating criteria.  While the Veteran reported panic attacks, they were noted to be infrequent.  Although passive suicidal ideation was noted on two occasions, the records are largely explicitly negative    for thoughts of self-harm or harm to others.  The Veteran's speech, affect, and judgment were generally normal, and while he reported memory difficulty testing was generally normal and the evidence does not reflect impairment of memory      to the degree contemplated by the criteria for a 50 percent rating.  Furthermore, while the Veteran reported difficulty with social relationships, the record reflects  he maintained close relationships with family members and a few friends.  The Veteran was unemployed, but stated that he stopped working due to physical limitations.  As such, although some of the Veteran's symptoms during the pendency of the appeal are not specifically enumerated by the rating criteria,        the Board finds that the Veteran's overall mental health picture does not reflect occupational and social impairment with reduced reliability and productivity as contemplated by the criteria for a 50 percent disability rating, but is instead better described by the 30 percent rating.

The Board has considered the lay assertions as to the Veteran's symptomatology    and the severity of his condition, but, to the extent the Veteran and his family or friends believe that he is entitled to a higher rating than assigned herein, concludes that the findings during medical evaluation are more probative than the lay assertions to that effect.  The Veteran has received VA treatment during the course of the appeal, and the findings on those visits are consistent with the rating currently assigned and with the findings on VA examination.  As such, the Board has relied heavily on VA examinations, which duly considered the Veteran's subjective symptoms and show limitation of function most nearly approximating the 30 percent rating criteria.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application       of the regular schedular standards, such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the applicable rating criteria reasonably describe the Veteran's disability   level and symptomatology and provide for additional or more severe symptoms  than currently shown by the evidence.  The Board also notes that it has considered all psychiatric symptomology in determining his functional impairment, not just the symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436.  Moreover, the rating criteria expressly contemplate the level of occupational impairment.  In short, the Veteran's disability picture is contemplated by the rating schedule, and  the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. 115.  Consequently, referral of his increased rating claim for extraschedular consideration is not warranted. 

The Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the  United States Court of Appeals for Veterans Claims (Court) held that a claim for        a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Board also notes there is a duty to maximize a claimant's benefits pursuant to 38 U.S.C.A. § 1114(s) (West 2014) when the issue is raised by the record.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that special monthly compensation benefits are to be accorded when a veteran becomes eligible without need for a separate claim).      Here, the Veteran has not alleged and the record does not reflect that he is unable      to work as a result of     his PTSD; as such, consideration of entitlement to a TDIU pursuant to Rice is unnecessary.  

The Board has considered the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Gilbert, 1 Vet. App. 49.

      B.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 
§§ 3.307, 3.309.


For the purpose of applying the laws administered by VA, impaired hearing will   be considered a disability when the auditory threshold for any of the frequencies    of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015).  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Veteran contends that his current bilateral hearing loss was caused noise exposure during active duty while working with light weapons infantry.  He reports that he first had trouble hearing in service. 

The record reflects that the Veteran has a current bilateral hearing loss disability and that he was likely exposed to excessive noise serving in light weapons infantry.  Accordingly, the remaining question is whether the Veteran's currently diagnosed hearing loss disability is related to his service.

The only audiogram contained in the Veteran's service treatment records is from a March 1969 induction examination and reflects normal hearing for VA purposes.  See 38 C.F.R. § 3.385.  The Veteran's March 1971 separation examination notes only a whispered hearing test with no audiogram.  While the service treatment records do not reflect any complaints of or treatment for hearing loss, a May 1969 record does indicate that the Veteran sought treatment for nasal and chest congestion with a cough, sore throat, and sore ears.  He was subsequently diagnosed with otitis media of the left ear and impaction of the auditory canals was noted bilaterally.  The record further demonstrates that the Veteran underwent a lavage to remove impaction from the right ear the next day.  The service treatment records do not reflect any other treatment for ear problems, and the Veteran's separation examination does not note any ear or hearing difficulty.  

Furthermore, the record does not appear to show complaints of, or treatment for, hearing loss prior to a VA audiology consultation conducted in October 2003.  At that time, the Veteran reported that he underwent a hearing test through his employer in May 2003 and was told he had hearing loss.  He further reported that he had noted hearing problems since that time, and noted a history of occupational noise exposure including two years of factory work and eight years of construction work, in addition to military noise exposure. 

The entrance audiogram reflects normal hearing, and there is no medical indication of bilateral hearing loss in the record until many years after the Veteran's separation from active service.  A hearing loss as defined by VA regulation does not appear to have been noted until 2003, more than 30 years after service.  While lay persons are competent to report on what they have experienced or witnessed, the diagnosis of hearing loss requires medical testing and expertise to determine.  Thus, to the extent that the Veteran has alleged his hearing loss began in or soon after service, as a lay person the Veteran's opinion on the onset or etiology of his hearing loss disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

As the competent and credible evidence fails to show a hearing loss in service or within one year of service, the question in this case becomes whether the current disability is etiologically related to service.  On this question, the preponderance    of the competent and probative evidence is against the claim.  In this respect, the Veteran first underwent VA audiological examination in May 2009.  The examiner diagnosed moderately severe bilateral sensorineural hearing loss and noted that the Veteran was exposed to noise in the military but had no high-level occupational     or recreational noise in civilian life.  The examiner did not address the reports of noise exposure through factory and construction work.  The examiner ultimately concluded that he could not provide an opinion as to whether the Veteran's hearing loss was related to service without resorting to mere speculation, but did not provide a rationale for this conclusion.

Due to the inconclusive nature of the May 2009 opinion, an additional examination and opinion were obtained in December 2015.  The December 2015 examiner also concluded that she could not provide a medical opinion regarding the etiology       of the Veteran's hearing loss, but provided a rationale for this conclusion.  In support of her finding, the examiner stated that medical literature indicated that      if documentation of the existing of hearing loss at discharge from the military is missing, it is nearly impossible to determine whether hearing loss later in life is    the result of noise exposure during prior military service and, as such, it would be speculative to attribute the Veteran's current hearing loss to military versus non-military etiologies.  The examiner also noted the Veteran's post-service noise exposure, and found that it was likely or possible that aging, civilian noise exposure, and general health have contributed to his hearing loss. 

During his hearing in October 2013, the Veteran reiterated the nature of his exposure to noise in service, and stated that he did not use hearing protection.       He stated that he did not seek treatment for 30 years.  He testified that a private audiologist had suggested that his hearing loss was related to early exposure to loud noise.  In that regard, the Board notes that the record contains a private audiogram dated September 2009 which reflects a notation that the results are consistent with excessive noise exposure, but which does not specify the likely source or timing of such exposure other than a notation that the Veteran served in Vietnam.

The Board acknowledges that the Veteran is competent to describe events that occurred during military service and his symptomatology regarding his perceived hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when    a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable  of lay observation).  However, the Veteran is not shown to possess any medical or audiological expertise; thus, his opinion as to the existence of hearing loss disability or as to the etiology of hearing loss is not competent medical evidence.  In this regard, hearing loss can have many causes and determining the existence and etiology of hearing loss requires medical testing and expertise to determine.  See Jandreau, 492 F.3d at 1376-77.  Moreover, whether the symptoms the Veteran claims to have experienced in service or following service are in any way related   to his current hearing loss disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").

In this case, the only medical opinions of record to address any relationship between events or injuries in service and the Veteran's current bilateral hearing loss are those of the May 2009 and December 2015 VA examiners.  As previously stated, after reviewing the claims file and examining the Veteran, both examiners concluded    that they could not determine the onset of the Veteran's current hearing loss without resorting to speculation due to the variability of the audiological results due the    lack of a separation audiogram.  The December 2015 examiner also pointed to noise exposure both during and after service, and explained why she could not provide     an opinion without resorting to speculation; this examination report is therefore sufficient for consideration of this claim.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (where an examiner cannot provide a nonspeculative opinion, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.").  While the September 2009 audiogram does reflect a notation that the shape of the audiogram suggests excessive noise exposure, it does not contain an opinion as to whether the Veteran's hearing loss   was caused by military noise exposure or by his post-service noise exposure.

Ultimately, it is the responsibility of the claimant to present and support a claim   for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a).  Here, there is no competent evidence of record linking the Veteran's current hearing    loss disability to his military service.  VA examinations were conducted, but the examiners found the evidence insufficient to link the Veteran's current hearing loss to service without resorting to speculation.  In sum, there is no competent medical opinion of record linking the Veteran's current hearing loss to his active duty service.  Further, there was no evidence of sensorineural hearing loss within one year of the Veteran's discharge from service to warrant presuming it was incurred in service; the first indication in the record of hearing loss is from October 2003 and suggests that the Veteran did not begin to notice hearing loss until May 2003.  See 38 C.F.R. § 3.309(a).  As there is no competent evidence establishing a hearing loss disability in service or for many years thereafter, and no medical opinion linking the current disability to service, the Board finds that the preponderance of the evidence is against the claim for service connection for hearing loss.

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to a disability rating in excess of 30 percent for PTSD is denied.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

While further delay is regrettable, additional development is necessary before a decision may be rendered with respect to the Veteran's claim for entitlement to service connection for a skin disability.

In part, the Board's September 2014 remand directed the AOJ to make attempts     to obtain pertinent treatment records regarding the Veteran's skin disability from the VA Medical Center in Gainesville, Florida, dated from 1974 to at least 1984.  Upon review, however, the Board finds that the AOJ made no attempt to obtain the identified records.  Accordingly, remand is required so that an attempt may be made to obtain the identified treatment records in accordance with the Board's September 2014 remand order.

Furthermore, pursuant to the Board's September 2014 remand order, in December 2015 the AOJ obtained a VA examination and opinion regarding the Veteran's skin disability.  However, as any outstanding treatment records may have bearing on the Veteran's claim, the Board finds that, if such records are obtained, an addendum opinion should be obtained which addresses them.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain treatment records with respect to   the Veteran's skin condition from the Gainesville VA Medical Center and dated from 1974 to at least 1982.       If such records cannot be obtained, the record should be annotated and the Veteran and his representative notified of such.

2.  If, and only if, relevant treatment records are obtained or other pertinent evidence is added to the claims file, send the claims file to the VA clinician who provided    the December 2015 examination and opinion, or an appropriate substitute if unavailable, for an addendum opinion which takes into account such treatment records.  Following review of the claims file, the examiner should again provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current skin disability arose in service or is otherwise related to service, to include as due to herbicide exposure. The examiner should explain the reasoning for any opinion provided.

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


